Citation Nr: 1631982	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from October 1955 to August 1957.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of noise exposure in service, to include artillery fire.  The Veteran was scheduled for a VA examination in March 2014, which yielded a negative nexus opinion, and in November 2014, he submitted a positive nexus opinion from a private physician.  However, neither the VA examiner nor the private physician reviewed the claims file.  Consequently, the Veteran was scheduled for another VA examination in February 2016, to which he did not report.  The file indicates that the Veteran wished to cancel the exam.  In June 2016, the Veteran testified to confusion on his part regarding the purpose of the examination and the consequences of canceling as opposed to attending the examination.  He also testified to being willing to report to any examination VA deemed necessary.  Therefore, the Board remands the appeal so that another VA examination may be scheduled.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  The Veteran should also be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's bilateral hearing loss and tinnitus as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorders originated during active service or are otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements and testimony.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


